 
EXHIBIT 10.2
 
AGREEMENT
 
THIS AGREEMENT (the “Agreement”), dated as of February 6, 2007, by and between
AON Games Limited, a company organized under the laws of the British Virgin
Islands (“Aon”), PacificNet Inc., a Delaware corporation (“PacificNet”), and
Pope Investments LLC, a Delaware limited liability company (“Pope”). Capitalized
terms used, but not otherwise defined herein, shall have the same meanings
ascribed to such terms in the Loan Agreement (as defined below.)
 
WHEREAS, PacificNet Games Limited, a company organized under the laws of the
British Virgin Islands (the “Company”), and Pope have entered into that certain
Loan Agreement, dated as of even date herewith (as amended, supplemented or
modified from time to time, the “Loan Agreement”), and the Company has issued a
Convertible Secured Promissory Note, in favor of Pope, dated as of even date
herewith (the “Note”, and together with the Agreement, the “Loan Documents”)
pursuant to which Pope has agreed to lend to the Company up to $5,000,000 (the
“Loan”) all in accordance with and subject to the terms and conditions set forth
in the Loan Documents;
 
WHEREAS, in connection with the extension of the Loan, the parties hereto have
agreed to enter into this Agreement, which sets forth certain rights,
restrictions and obligations of the parties with respect to the transfer and
sale of their shares of the Company;
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and to induce Pope to extend credit to the
Company, the parties hereto agree as follows:
 
ARTICLE I. LOCK UP
 
Commencing on the date hereof until the Maturity Date (the “Lock-Up Period”),
Aon irrevocably agrees that it will not offer, sell, contract to sell, pledge or
otherwise dispose of (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by Aon or any of its officers, directors, stockholders, respective
affiliates or any person in privity with Aon), directly or indirectly, any
shares of the Company (the “Shares”) beneficially owned, held or hereafter
acquired by Aon (a “Prohibited Transfer”). For the purposes of this Agreement, a
Prohibited Transfer shall not include a sale during the Lock-Up Period of Shares
by Aon to PacificNet as set forth in ARTICLE II herein.
 
ARTICLE II. PURCHASE OF AON’S SHARES
 
PacificNet shall have the right, but not the obligation, at any time upon the
occurrence of an event which would result in the dilution of PacificNet’s
ownership of the Company below 51% of the voting power of the Company, to
purchase from Aon such number of Shares of the Company to regain such 51%. The
purchase and sale of the Shares shall be on terms reasonably acceptable to and
determined by the parties; provided, however, that if such purchase and sale
under this Article II is triggered by Pope’s participation in a Subsequent
Financing, such sale shall be on the same terms, conditions and price as the
Subsequent Financing, except that Aon shall accept payment of the purchase price
of in cash, or in restricted shares of PacificNet.



--------------------------------------------------------------------------------


 
ARTICLE III. Tag-Along Right.
 
(a) Transfer of Stock. Upon the expiration of the Lock-Up Period, if AON
receives from an unaffiliated third party of the Company (the “Third Party”) a
bona fide offer to purchase a portion of its shares of the Company (the “Third
Party Offer”) representing five percent (5%) or more of its aggregate ownership
interest in the Company (the “Transfer”), which AON desires to accept, AON must
comply with the terms of this Article III; provided however, that once all
obligations in respect of the Note which are guaranteed by Sino Mart Management
Ltd. and Victor Tong pursuant to that Guaranty dated of even date herewith shall
have been indefeasibly paid in full in cash or Conversion Shares (as defined in
such Guaranty) and performed and satisfied in full and the Note irrevocably
terminated, AON shall no longer be required to comply with such terms and this
Article III (including the right to participate in sales pursuant to Article IV
granted in subparagraph (e) hereof) shall be of no further force and effect.
 
(b) Right of Inclusion. Aon shall provide the Third Party Offer in a written
notice (the “Tag Along Notice”) to the Company, PacificNet and to Pope and such
Third Party Offer must offer to include Pope in the Transfer to the Third Party.
The maximum number of shares of the Company that Pope may sell pursuant to such
Third Party Offer (the “Maximum Inclusion Shares”) shall be the product of (i)
the number of shares of the Company held by Pope at such time and (ii) a
fraction, the numerator of which is the total number of shares of the Company
the Third Party seeks to purchase pursuant to the Third Party Offer and the
denominator of which is the total number of shares of the Company then issued
and outstanding (on a fully-diluted basis).
 
(c) Inclusion Notice. At any time within seven (7) days of the date of the
Tag-Along Notice, Pope may accept the offer in the Tag-Along Notice by giving
written notice to Aon, the Company and PacificNet of its acceptance (the
“Inclusion Notice”) setting forth the total number of Pope’s shares to be
purchased by the Third Party (not to exceed the Maximum Inclusion Shares)
pursuant to the terms and conditions of the Third Party Offer. Pope shall not
establish contact with any such Third Party or in any way, directly or
indirectly, seek to negotiate with such Third Party or otherwise interfere with
or hinder any negotiations between Aon and such Third Party, it being understood
by all the parties hereto that Aon shall have sole power and authority to
negotiate with and have all contact with any such Third Party.
 
(d) Closing. Within seven (7) days after the expiration of the period for Pope
to deliver an Inclusion Notice, Aon shall notify the Company, PacificNet and
Pope of the date, time and place set for consummation of the Transfers to the
Third Party (the “Transfer Closing Date”). The Transfer Closing Date shall be a
date mutually agreed upon between Aon and the Third Party. On the Transfer
Closing Date, in addition to any other terms of transfer as provided in the
Third Party Offer, Pope shall deliver to the Third Party (i) the certificates
representing the shares of the Company to be transferred, which shall be, free
of all liens and encumbrances; and (ii) stock powers duly endorsed in blank;
against delivery by the Third Party of all of the consideration to be received
by Aon and Pope. Upon notice of the consummation of the Transfers to the Third
Party, the Secretary shall also cause such transfers to be reflected on the
books of the Company.
 

--------------------------------------------------------------------------------


(e) Exclusions. This tag-along right shall not be available to Pope in the event
of a sale and purchase of shares in accordance with Article II herein.
Notwithstanding the foregoing, this tag along right may be exercised in the
event PacificNet exercises its right of first refusal in accordance with Article
IV below.
 
ARTICLE IV. Right of First Refusal
 
4.01 Upon the receipt by PacificNet of the Tag Along Notice referred to in
Article III(b), PacificNet shall have the right, but not the obligation, on the
same terms, conditions and price provided for in the Third Party Offer, to
purchase all, or any portion of the shares included in the Third Party Offer.
 
4.02 If PacificNet desires to purchase any or all of the shares included in the
Third Party Offer, PacificNet shall provide written notice to the Company, Aon
and Pope not later than 5:30 p.m. (Hong Kong time) on the third Business Day
after receipt of the Tag Along Notice. Such notice shall state the amount of
PacificNet’s participation, and that PacificNet has such funds ready, willing
and available to purchase the shares on the terms set forth in the Third Party
Offer. If Aon receives no notice from PacificNet as of such third Business Day,
PacificNet shall be deemed to have notified Aon that it does not elect to
participate. Upon receipt of such written notice from PacificNet, Aon shall
immediately deliver to PacificNet all documents required to be executed in
connection with the purchase and sale and as set forth in Article III(d) shall
advise PacificNet of the closing date.
 
ARTICLE V. GENERAL PROVISIONS
 
5.01Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to Aon at Flat
B, 14/F, Charmhill Ctr, 50 Hillwood Road, Tsimshatsui, Hong Kong, to Pope at
5100 Poplar Avenue, Suite 805, Memphis, TN 38137, USA and to PacificNet at 23rd
Floor, Building A, TimeCourt, No.6 Shuguang Xili, Chaoyang District, Beijing,
China, 100028, with a copy to Loeb & Loeb LLP, 345 Park Avenue, New York, New
York 10154, Attn: Mitchell S. Nussbaum, Esq., facsimile number (212) 407-4990,
to or at such other address as the parties may designate by ten days advance
written notice to the other parties hereto.
 

--------------------------------------------------------------------------------


5.02Amendments and Waivers. The provisions of this Agreement may from time to
time be amended, modified or waived, if such amendment, modification or waiver
is in writing and consented to in writing by the parties hereto.
 
5.03 Entire Agreement. This Agreement and the other Loan Documents contain the
entire understanding between the parties hereto with respect to the transactions
contemplated herein and such understanding shall not be modified except in
writing signed by or on behalf of the parties hereto.
 
5.04 Severability. Wherever possible, each provision herein shall be interpreted
in such manner as to be effective and valid under applicable law. Should any
portion of this Agreement be declared invalid for any reason in any
jurisdiction, such declaration shall have no effect upon the remaining portions
of this Agreement. Furthermore, the entirety of this Agreement shall continue in
full force and effect in all other jurisdictions and said remaining portions
herein shall continue in full force and effect in the subject jurisdiction as if
this Agreement had been executed with the invalid portions thereof deleted.
 
5.05 Governing Law. This Agreement is and shall be deemed to be a contract
entered into and made pursuant to the laws of Hong Kong and shall in all
respects be governed, construed, applied and enforced in accordance with the
laws of said territory.
 
5.06 Headings. The section headings herein are included for convenience only and
shall not be deemed to be part of this Agreement.
 
5.07 Counterparts. This Agreement may be executed in one or more counterparts,
which when taken together shall constitute one and the same document.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 
AON GAMES LIMITED
 
By:/s/ Ronald Leung
Name: Ronald Leung
Title: Director
 


 
PACIFICNET INC.

 
By:/s/ Victor Tong
Name: Victor Tong
Title: President
 


 
POPE INVESTMENTS LLC

 
By: /s/ William P. Wells
Name: William P. Wells
Title: President

